Lazer, J. P.
(dissenting). The principal issue is whether the police action of placing the stolen furs in front of defendant’s cell constituted the functional equivalent of interrogation. My colleagues conclude that the defendant’s response on seeing the furs was not evoked by such interrogation. My disagreement stems from the fact that the defendant previously had invoked the right to remain silent; therefore — without reaching any issue as to the right to resume questioning — the failure to afford the Miranda warnings before the furs were placed requires suppression of the defendant’s statement and a new trial. The issue is determined by evaluating the police conduct and not by speculative probing of the defendant’s innermost psyche.
On December 12, 1975, Detective Robert Hudson arrested Alfio Ferro for murdering Lillian Sher while robbing her in her apartment. Ferro was brought to the 106th Precinct in Queens, heard his rights read, declared that he understood them, made no request for counsel but stated his unwillingness to answer questions. He was questioned no further.
Later in the day, while Ferro still was in a detention cell in the precinct’s squad room, he asked Detective Hudson whether he could speak to the District Attorney. Hudson answered: “You have to tell me what you want to talk to him about so I can relate that to him. Otherwise, he won’t come”. Ferro resumed his silence.
*305That evening, after Mrs. Sher’s furs had been recovered, another detective placed them a foot away from Ferro’s cell. According to Hudson, who was then present, Ferro grabbed the mesh of the cell and said to him, “Hey, I got to talk to you” but when asked what it was he wanted to say, he responded: “I have to talk to a D.A.”. Hudson told Ferro that “You have to tell me what you want or the D.A. won’t come here; if you want to make a statement”. Ferro then declared that he would “tell you guys what you want to know if the D.A. can do something for me”. Hudson said that neither he nor the District Attorney could do anything for him.
Within 15 minutes after his conversation with Hudson, Ferro asked to speak with a “Pisano” which resulted in a conversation with Detective Walter Cassi at the cell. Cassi asked Ferro if he wanted to say something and upon receipt of an affirmative reply took him into an office where Ferro asserted that he could not afford to do a lot of time. He then related a discussion he had had with Sher’s next door neighbor, Florence Freeman. The relations between Freeman and Sher had been troubled, and since Freeman thought Sher was wealthy, she wanted her robbed. Although Ferro professed lack of interest in a robbery, he told Freeman that he would think about finding someone to do it. Cassi informed Ferro that he had not said anything relative to the investigation and that he could not make any promises, to which Ferro reiterated that he could not do a lot of time and the conversation ended.
On this factual scenario, the Fifth Amendment is the only issue and it scarcely bears repetition to note that to safeguard the Fifth Amendment privilege against self incrimination, the warnings required under Miranda v Arizona (384 US 436, 471) are “an absolute prerequisite to interrogation”. Statements obtained by custodial interrogation or its functional equivalent, but not preceded by Miranda warnings, are not a true product of free choice and are per se inadmissible in evidence (see, generally, Note, Invocation of Miranda Rights: A Question of Fact? Fare v. Michael C., 21 BC L Rev 922). Custodial interrogation includes that which is psychologically oriented, and it *306is axiomatic that interrogation must cease if, in any manner, either prior to or during questioning, the individual indicates that he wishes to remain silent (Miranda v Arizona, supra, p 448). Any statement taken after the person invokes his privilege cannot be other than the-product of compulsion, subtle or otherwise (Miranda v Arizona, supra, p 474).
In Rhode Island v Innis (446 US 291), the Supreme Court construed Miranda as applicable not only to express questioning but to the “functional equivalent” of questioning as well. Limiting the scope of Miranda to express questioning would (p 299, n 3) “ ‘place a premium on the ingenuity of the police to devise methods of indirect interrogation, rather than to implement the plain mandate of Miranda? ”. In addition to express questioning, interrogation was defined as including (supra, p 301) “any words or actions on the part of the police (other than those normally attendant to arrest and custody) that the police should know are reasonably likely to elicit an incriminating response from the suspect.”
The functional equivalent of questioning encompasses “any remarks, psychological tactics or patient maneuvering” employed to undermine the individual’s will to resist (People v Faison, 78 Ill App 3d 911, 913). Confronting an accused with incriminating evidence is a tactic frequently employed to induce a confession (United States v Barnes, 432 F2d 89; Kamisar, Brewer v. Williams, Massiah, and Miranda: What is “Interrogation”?, When Does it Matter?, 67 Geo LJ 1). Here, the confrontation for the obvious purpose of getting the defendant to abandon his self-imposed silence was a flagrant violation of Miranda (United States v Barnes, supra, p 91). People v Bodner (75 AD2d 440, 443) is illustrative, for there, where defendant sought to inculpate his cousin as the arsonist, the police declaration to the defendant that the cousin’s alibi had “checked out” was considered the equivalent of questioning and — since no warnings had been given — suppression was required. In People v Lange (77 AD2d 632, 633), an officer’s comment in the charged atmosphere of the rescue of a rape defendant from an agitated crowd that it “ ‘was lucky [the defendant] didn’t get killed’ ” was held to subject the defen*307dont to “ ‘questioning or its functional equivalent’ Other examples of the functional equivalent include the recitation of strong evidence against the suspect (People v Grant, 45 NY2d 366; People v Pugh, 70 AD2d 664), a conversation between police officers concerning defendant’s ignorance of the brand name of a stolen television set “within earshot of defendant” (People v Tirado, 79 AD2d 907, 908), disclosure of polygraph test results to the suspect (State v Godfrey, 131 NJ Super 168), and a conversation regarding the death penalty as defendant’s fate (State v Emery, 131 Ariz 493).
Notwithstanding the majority’s focus on the defendant’s psychological reactions to his plight, and even his thought processes and perceptions, the proper focus of the “functional equivalent of interrogation” standard relates to the propriety of police conduct — “words or actions on the part of police officers that they should have known were reasonably likely to elicit an incriminating response” (Rhode Island v Innis, 446 US 291, 302, supra). The cases cited by the majority, People v Prator (93 Misc 2d 303) and State v Grisby (97 Wn 2d 493), involved apparently coincidental viewings of evidence by the defendant during administrative duties routinely being carried out. Here, however, there was no reason to place Mrs. Sher’s furs in front of Ferro’s jail cell except to break his silence or elicit an incriminating response. Moreover, since Detective Hendricks admitted that the tactic was designed to elicit an incriminating response, it is highly unlikely that “the practice will not also be one which the police should have known was reasonably likely to have that effect” (Rhode Island v Innis, supra, p 301, n 7). While the furs might legitimately have been used for interrogation had the defendant not invoked his right to remain silent, their use as a psychological weapon to overcome that silence or to evoke an incriminating statement, without a fresh set of warnings, was palpably improper (see Michigan v Mosley, 423 US 96; People v Pugh, supra, p 666).
Accordingly, I vote to reverse, grant the motion to suppress the statements in question, and order a new trial.
Mangano and Weinstein, JJ., concur with Thompson, J.; Lazer, J. P., dissents and votes to reverse the judgment, *308grant the defendant’s motion to suppress and order a new trial, with an opinion, in which Gibbons, J., concurs.
Judgment of the Supreme Court, Queens County, rendered May 25, 1977, affirmed.